DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 18, 20 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 15 recites “a second solder layer entirely formed on the back surface of the ribbon body” in lines 20-21 and “each of the insulating layer and the first or second solder layer surrounds the side surface of the ribbon body by a range from 30% to 70%” in lines 27-28. As such claim 15 recites two different configurations of the second solder layer. A broad range 
Claims 16, 18, 20, and 24-27 are rejected on the same ground as claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin ‘976 (US 2010/0275976) in view of Rubin ‘692 (US 2005/0241692), and further in view of Tanaka (2004/0149332).
Regarding claims 13-14, Rubin ‘976 discloses a solar cell panel comprising:
a plurality of solar cell strings (see figs. 1-7, title) formed by electrically connecting a plurality of solar cells (60 and 62, figs. 1-7, [0130]);
a protective front substrate (42, figs. 1, 3-6, [0129]) disposed on a front surface of the solar cells (60 and 62, figs. 1 and 3-6);
a protective back substrate (44, figs. 1 and 3-6, [0129]) disposed on a back surface of the solar cells (see figs. 1 and 3-6);
an encapsulationg layer (26 and 28, figs. 1, 3-6, [0126-0127]) disposed between the protective front substrate (42), the protective back substrate (44), and the solar cells (60 and 62, see figs. 1 and 3-6);
a bus ribbon (or electrode, such as electrode 67 or 75 shown in figs. 2A and 3A, or electrode 85 shown in figs. 2B and 3B) for electrically connecting the solar cell 
wherein the bus ribbon (or electrode, for example, 75) includes:
a bus-ribbon body (see wire 79, fig. 3A, [0136]) having a first (or front surface) facing the protective front substrate and formed in a longitudinal direction (e.g. horizontal direction in fig. 3A), a second surface (or the back surface) opposite to the first surface (see fig. 3A);
an insulating layer (e.g. optically insulating transparent film such as 77 and adhesive having the wire/bus-ribbon body embedded therein, fig. 3A, [0312] and [0136]) surrounding and being disposed on the entire the first surface in the longitudinal direction (or the front surface, see figs. 1 and 3A); and
the protruding portion of the bus-body (or wire such as 79) from the adhesive of the insulating layer is coated with low melting point alloy to secure the bus-body (or the wire) to the surface of a solar cell (see [0132] and [0136]), wherein the low melting point alloy is for soldering or a thin layer of solder ([0132]).
Rubin ‘976 describes the bus-ribbon body/wire (79) embedded in the adhesive of the insulating layer (e.g. including the insulating transparent film 77 and the adhesive, see [0312] and [0316]). 
Rubin ‘976 shows the insulating layer (e.g. electrically insulating optically transparent film 77) covering the first surface (or the front/top surface) of bus-ribbon body (or wire 79).  Rubin ‘976 does not explicitly show the bus-ribbon body (or wire) having a rectangular cross 
Rubin ‘692 shows a bus-ribbon body (or wire 1) having different designs of shape configurations for the cross section of the wire, wherein one of the shape configurations is the rectangular shape having a first surface (or the top surface) formed in a longitudinal direction, a second surface (or the bottom surface), a first side surface and a second surface faced with the first side surface connecting the first surface and the second surface (see figs. 1, 5A, 5D, 6A). Rubin ‘692 also shows the bus-ribbon body (or wire 1) embedded in the insulating adhesive (11, figs. 5B, 5D, 6B, 6C, [0075]) of an insulating film (10, figs. 5B, 5D, 6B, 6C, [0074]) such that the insulating layer (10 and 11) covering the first surface of the body (or the top surface of the wire 1 when the ribbon 16 comprising the wire and the insulating layer 10/11 is arranged on top of the solar cell as seen in figs. 7, 9B, 10B, 10C, 11B) and a part of each of the first and second side surfaces of the body in the longitudinal direction (see figs. 5B, 5D, 6B, 6C). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the bus ribbon of Rubin ‘976 by using a bus-ribbon body having a rectangular shape configuration having a first surface, a second surface, a first side surface and a second side surface faced the first side surface and connecting the first surface and the second surface as taught by Rubin ‘692, because Rubin ‘692 teaches such shape configuration is a matter of design choice and such modification would involve a mere change in configuration.  It has been held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In addition, it would have been obvious to one skilled in the art at the time of the invention was made modify the solar cell panel of modified Rubin ‘976 by arranging the bus-ribbon body (or the wire) having rectangular shape imbedded in the adhesive of the insulating layer (e.g. 10/11) such that the insulating layer (10/11) covering the first surface and part of the side surface of the bus-ribbon body (or the wire) as taught by Rubin ‘692, because Rubin ‘976 explicitly suggests he bus-ribbon body/wire embedded in the adhesive of the insulating layer and ([0312] and [0136]).
Rubin ‘976 describes coating the protruding portion of the bus-ribbon body/wire from the adhesive of the insulating layer with solder (or low melting point alloy, see [0132] and [0136]). Rubin ‘692 also shows about half (or 50%) of the bus-ribbon body (or wire) protruding from the adhesive (11) of the insulating layer is coated with solder (2, see figs. 5B, 5D, 6B and 6C), and about half of the side surface of the bus-ribbon body (or wire 1) is coated with solder (2, see figs. 1-2).
Rubin ‘976 does not explicitly show coating the protruding portion of the bus-ribbon body (or wire) from the adhesive (of the insulating layer) with the solder layer to cover the second surface opposite to the first surface having the insulating layer, and the remaining part of each of the first and second side surfaces of the bus-ribbon body in the longitudinal direction such that the solder layer is not formed in a portion of the bus-ribbon body in which the insulating layer is formed, but formed in a portion of the bus-ribbon body in which no insulating layer is present and each of the insulating layer and the solder layer covers the first and second side surfaces of the bus-ribbon boy by a range from 30% to 70%.

It would have been obvious to one skilled in the art at the time the invention was made to modify the bus ribbon of modified Rubin ‘976 by coating the protruding portion of the bus-ribbon body (or the wire) from the insulating layer (or the adhesive of the insulating layer) with a solder layer to have the solder layer surrounding the second surface, opposite to the first surface having the insulating layer, and the remaining part of the side surface of the bus-ribbon body in the longitudinal direction, such that the solder layer is not formed in a portion of the bus-ribbon body (or the embedded portion of the wire in the insulating layer) in which the insulating layer is formed, but formed in a portion of the bus-ribbon body (or the protruding portion of the wire) in which no insulating layer is present, and each of the insulating layer and the solder layer covers the first and second side surfaces of the bus-ribbon boy by a percentage in the range from 30% to 70 as taught by Tanaka et al. in the longitudinal direction; because Tanaka teaches such arrangement of the solder layer would improve in reliability, maintaining adherence and 
A wire (or the bus-ribbon body) is known in the art to be a metal, a solder is also known to be a metallic alloy (see [0064] and [0081] of Rubin ‘692). In other words, the bus-ribbon body (or the wire) and the solder layer are made of the like materials, e.g. metallic materials, while the bus-ribbon body and the insulating layer are unlike materials. Metals are generally have higher (or better) solder wettability than insulating materials (see [0067] of evidentiary reference to Sugizaki, US 2011/0284909). In other words, the wettability of the solder layer with respect to the insulating layer is lower (or poorer) than that with respect to the bus-ribbon body, because the solder and the bus-ribbon body are like materials while the solder and the insulating layer are unlike materials.
Claims 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US Patent 5,660,646) in view of Tanaka et al. (US 2004/0149332).
Regarding claim 15, Kataoka et al. discloses a solar cell panel comprising: 
a plurality of solar cells (101/106 in fig. 1, 301/306 in fig. 3, 401/406 in fig. 4) comprising a first solar cell (e.g. solar cell on the left) and a second solar cell (e.g. solar cell on the right of the first solar cell);
a protective front substrate (103 in fig. 1, 303 in fig. 3, or 403 in fig. 4) disposed on a front surface of the solar cells (see figs. 1 and 3-4);
a protective back substrate (105 in fig. 1, 312 in fig. 3, 405 in fig. 4) disposed on a back surface of the solar cells (see figs. 1 and 3-4);
an encapsulation layer (or filler 102 and 104 in fig. 1, 302 and 304a in fig. 3, 402 and 404 in fig. 4) disposed between the protective front substrate (103 in fig. 1, 
an inter –ribbon (interconnects between the solar cells, see 109/107, 108/110-111 in fig. 1, 309, 307, 308 and 310-311 in fig. 3, 409, 407, 408, 410-411 in fig.4) for electrically connecting the first and second solar cells (see figs. 1 and 3-4, also see col. 4 lines 23-39 and examples 1 and 9 for the description of figs. 1 and 3-4); 
wherein the inter-ribbon further includes:
a ribbon body (see metal tab 107 in fig. 1, 307 in fig. 3, or 407 in fig. 4) having a first surface facing the protective front substrate and formed in a longitudinal direction (e.g. the front/top surface), a second surface opposite to the first surface (e.g. back/bottom surface), and a side surface connecting the first surface and the second surface to each other (see the right side of tab 107 in fig. 1, 307 in fig. 3, 407 in fig. 4);
an insulating layer (110/111 in fig. 1, 310/311 in fig. 3, 410/411 in fig. 4, col. 5 line 66 through col. 6 line 24, also see examples 1 and 9) formed on at least the first area portion of the second area of the first surface (e.g. front/top surface) of the ribbon body (see figs. 1 and 3-4),
a first solder layer (109 in fig. 1, 309 in fig. 3, 409 in fig. 4, col. 4 lines 31-32, col. 5 lines 61-65) formed on the front surface of the ribbon body (107, 307, 407) in which no insulating layer is present (see figs. 1 and 3-4),
a second solder layer (108 in fig. 1, 308 in fig. 3, 408 in fig. 4, col. 4 lines 31-32, col. 5 lines 61-65) entirely formed on at least an area of the second 
wherein the insulating layer (110/111, 310/311, or 410/411) and the second soldering layer (108, 308, or 408) are formed on a part of the front surface of the ribbon body corresponding to the second solar cell (see figs. 1 and 3-4);
wherein the first solder layer (e.g. 109, 309, 409) and the second solder layer (108, 308, or 408) are not formed in a portion of the ribbon body in which the insulating layer (110/111, 310/311 or 410/411) is formed, but is formed in a portion of the ribbon body in which no insulating layer is present (see figs. 1, 3 and 4).
Kataoka et al. does not show each of the insulating layer and the second solder layer surrounding the side surface by a range from 30% to 70% on the side surface.
Tanaka et al. teaches an insulating layer (e.g. anti-reflection film 3, fig. 1, [0048]) and a soldering layer (7, fig. 1, [0051]) are mutually arranged so that a side surface connecting the front surface and the bottom surface of a conductive body (5, fig. 1, [0050]) is fully covered, wherein the insulating layer (3) is shown to cover about more than 30% and less than 50% of the side surface, and the soldering layer (7) is shown to cover more than 50% and less than 70% of the side surface (see fig. 1). It is noted that an anti-reflection film is known in the art to be an insulating layer (see col. 6 lines 11-12 and lines 46-47, col. 7 lines 8-13 of evidentiary reference to St. Angelo et al., US Patent 5,118,362).

Kataoka et al. discloses the bus-ribbon body (or tab) is of metal (see col. 4, lines 30-31, or copper tab in example 1. Metals are generally have higher (or better) solder wettability than insulating materials (see [0067] of evidentiary reference to Sugizaki, US 2011/0284909). In other words, the wettability of the solder layer with respect to the insulating layer is lower (or poorer) than that with respect to the bus-ribbon body, because the solder and the bus-ribbon body are like materials while the solder and the insulating layer are unlike materials.
Regarding claim 16, modified Kataoka et al. discloses a solar cell panel as in claim 15 above, wherein Kataoka et al. shows the part of the front surface of the ribbon body (107, 307, or 407) includes a portion (e.g. the vertical portion shown in figs. 1 and 3-4) between the first and second solar cells (see figs. 1 and 3-4). 
Regarding claim 18, modified Kataoka et al. discloses a solar cell panel as in claim 15 above, wherein Kataoka et al. discloses the protective back substrate (312 in fig. 3) is black or gray (col. 10, line 25).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Rubin ‘976 (US 2010/0275976) as applied to claims 13 and 15 above, and further in view of Kataoka et al. (US Patent 5,660,646).
Regarding claim 19, modified Rubin ‘976 discloses a solar cell panel as in claim 13 above.
Modified Rubin ‘976 does not teach the insulating layer is a black layer or a gray layer.
Kataoka et al. discloses the insulating layer (110/111, 310/311, 410/411) is a black layer (col. 5 line 66 through col. 6 line 47, col. 9 line 45-58) to decrease the light transmittance of the insulating layer (or resin) to prevent deterioration of the insulating layer (e.g. resin film layer and the adhesive layer) by light (see col. 6, lines 30-47).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell panel of modified Rubin ‘976 by using black or gray insulating layer to decrease the light transmittance of the insulating layer to prevent deterioration of the insulating layer by light as taught by Kataoka et al.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rubin ‘976 (US 2010/0275976) as applied to claim 13 above, and further in view of Berghofer et al. (US Patent 7,476,800)
Regarding claim 21, modified Rubin ‘976 discloses a solar cell panel as in claim 13 above.

Berghofer et al. discloses a bus ribbon (or electric connection element 1) having a rough surface (5) to include a protrusion protruding from a front surface of the bus-ribbon body (electric conductor 2, see figs. 1-6) to enlarge contact area between the bus-ribbon body (or electric conductor 2) and coating material (3) so that the attainable adhesive force is increased thereby reducing the layer thickness of the coating (col. 1, lines 53-58).
It would have been obvious to one skilled in the art at the time the invention was made to modify the bus-ribbon of modified Rubin ‘976 by roughing the front surface of the bus-ribbon body to include a protrusion protruding from a front surface of the bus-ribbon body as taught by Berghofer et al., because Berghofer et al. teaches such roughened surface would enlarge the contact area between the bus-ribbon body and the coating material (e.g. the insulating layer) so that the attainable adhesive force is increased thereby reducing the layer thickness of the coating.

Regarding claims 22-23, modified Rubin ‘976 discloses a solar panel as in claim 21 above, wherein the insulating layer surrounds and contacts the first surface (or the front surface) and the side surfaces of the ribbon body (see claim 13 above) and Berghofer et al. teaches enlarging the contact area between the ribbon body and the coating material such as the insulating layer by roughing the contact area surface to increase the attainable adhesive force to reduce the layer thickness of the coating material (see claim 21 above). Berghofer et al. also teaches the coating material (3) has the shape for engaging the roughened surface (5, see figs. 1-6). 

However, it would have been obvious to one skilled in the art at the time of the invention was made to modify bus ribbon of modified Rubin ‘976 by roughing the side surface of the bus-ribbon body such that the protrusion on the side includes bosses formed on the side surface of the bus-ribbon body including the protrusion and the coating material such as the insulating layer has a shape for engaging the bosses, because Berghofer et al. teaches enlarging the contact area between the ribbon body and the coating material (e.g. insulating layer in modified Rubin ‘976) by roughing the contact area surface to increase the attainable adhesive force to reduce the layer thickness of the coating material and the coating material (such as the insulating layer in modified Rubin ‘976) has the shape for engaging the roughened surface. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kataoka et al. (US Patent 5,660,646) as applied to claim 15 above, and further in view of Rubin ‘976 (US 2010/0275976).
Regarding claim 24, modified Kataoka et al. discloses a solar panel as in claim 15 above, wherein Tanaka et al. discloses arranging the solder layer (7, fig. 1) and the insulating layer (3, fig. 1) mutually on the side surface of a ribbon body (5) such that the insulating layer (3) surrounds a part of the side surface ribbon body (5) in the longitudinal direction and the solder layer (7) surrounds the remaining part of the side surface of the ribbon body (5) in the longitudinal direction (see fig. 1). Kataoka et al. shows using the ribbon (such as 309-311 at the 
Kataoka et al. shows one solar cell string formed by electrically connecting a plurality of solar cells to each other (see figs. 1, 3-4), the electrical outputs (313 or 412) are arranged at the bottom of the solar cell panel (see figs. 3 and 4), and the bus ribbon body is surrounded by insulating material (110-11, 102, 104 in fig. 1; 310-311, 302, 304 in fig. 3; 410-411, 402 and 404 in fig. 4). 
Modified Kataoka et al. does not show a plurality of solar cell strings, nor do they teach arranging the bus-ribbon such that the insulating layer surrounds the first surface in the longitudinal direction of the bus-ribbon body and the first surface faces the protective front substrate.
Rubin ‘976 teaches a solar cell panel including a plurality of solar cell strings (see figs. 1-7, title). Rubin ‘976 also teaches the first surface (or the top surface) of the ribbon body (wire 79, fig. 3A) of a bus ribbon (or electrode 75 for connecting the solar cell strings to an external 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell panel of modified Kataoka et al. by having a plurality of solar cell strings in the solar cell panel as taught by Rubin ‘976, because such modification would involve nothing more than a mere duplication of a solar cell string. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, it would have been obvious to one skilled in the art at the time of the invention was made modify the solar cell panel of modified Kataoka et al. by arranging the bus ribbon such that the first surface of the ribbon body in the longitudinal direction faces the front protective substrate to have the outputs on the edge of the panel and the surrounding the first surface with the insulating layer as taught by Rubin ‘976, because Kataoka et al. suggests surrounding the bus body with insulating material and arranging the bus ribbon to have the outputs on the edge would involve nothing more than a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Modified Kataoka et al. does not teach the insulating layer surrounding the part of the side surface of the ribbon body in the longitudinal direction and the solder layer surrounding the remaining part of the side surface of the bus-ribbon body in the longitudinal direction. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the bus-ribbon of modified Kataoka et al. by mutually arranging the solder .

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kataoka et al. (US Patent 5,660,646) as applied to claim 24 above, and further in view of Berghofer et al. (US Patent 7,476,800).
Regarding claim 25, modified Kataoka et al. discloses a solar cell panel as in claim 24 above.
Modified Kataoka et al. does not teach including a protrusion protruding from the front surface of the bus-ribbon body toward the protective front substrate.
Berghofer et al. discloses a bus ribbon (or electric connection element 1) having a rough surface (5) to include a protrusion protruding from a front surface of the bus-ribbon body (electric conductor 2, see figs. 1-6) to enlarge contact area between the bus-ribbon body (or electric conductor 2) and coating material (3) so that the attainable adhesive force is increased thereby reducing the layer thickness of the coating (col. 1, lines 53-58).
It would have been obvious to one skilled in the art at the time the invention was made to modify the bus-ribbon of modified Kataoka et al. by roughing the front surface of the bus-ribbon body to include a protrusion protruding from a front surface of the bus-ribbon body as taught by Berghofer et al., because Berghofer et al. teaches such roughened surface would enlarge the 

Regarding claims 26-27, modified Kataoka et al. discloses a solar panel as in claim 25 above, wherein the insulating layer surrounds and contacts the first surface (or the front surface) and the side surface of the ribbon body (see claim 25 above) and Berghofer et al. teaches enlarging the contact area between the ribbon body and the coating material such as the insulating layer by roughing the contact area surface to increase the attainable adhesive force to reduce the layer thickness of the coating material (see claim 21 above). Berghofer et al. also teaches the coating material (3) has the shape for engaging the roughened surface (5, see figs. 1-6). 
Modified Kataoka et al. does not explicitly teach roughing the side surface such that the protrusion on the side includes bosses formed on the side surface of the bus-ribbon body including the protrusion and the coating material such as the insulating layer has a shape for engaging the bosses.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify bus ribbon of modified Kataoka et al. by roughing the side surface of the bus-ribbon body such that the protrusion on the side includes bosses formed on the side surface of the bus-ribbon body including the protrusion and the coating material such as the insulating layer has a shape for engaging the bosses, because Berghofer et al. teaches enlarging the contact area between the ribbon body and the coating material (e.g. insulating layer in modified Rubin ‘976) by roughing the contact area surface to increase the attainable adhesive force to reduce the . 
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that Tanaka discloses silver paste electrode (5) relative to a surface of a solar cell and having solder coverage (7), and the silver paste electrode (5) is not a bus ribbon body that connects adjacent solar cells.
The examiner replies that Tanaka is relied upon for teaching the coverage arrangement of the solder layer and the insulating layer on the side surfaces of a wire/conductor. Tanaka is not relied upon for using the same terminology as Applicant, nor how to make the wire/conductor and its intended use. Tanaka uses the term “electrode” (5) to describe the wire/conductor in the solar cell, Rubin ‘976” also uses the term “electrode” to describe the wire/conductor (67, 75, 85) that connects adjacent solar cells (see figs.3A-B, [0131-0138]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726